 


115 HR 4874 IH: End The Shutdown Act of 2018
U.S. House of Representatives
2018-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS2d Session 
H. R. 4874 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2018 
Mr. Hoyer (for himself, Mr. Beyer, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Mr. Cohen, Mrs. Davis of California, Mr. Gene Green of Texas, Ms. Lee, Mr. Ted Lieu of California, Mr. Payne, Mr. Polis, Mr. Price of North Carolina, Mr. Sherman, Mr. Thompson of California, Mr. Walz, Mr. Welch, Mr. Gomez, Mrs. Watson Coleman, Mr. Raskin, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making continuing appropriations for fiscal year 2018, and for other purposes. 
 
 
101. The Continuing Appropriations Act, 2018 (division D of Public Law 115–56) is amended— (1)by striking the date specified in section 106(3) and inserting January 26, 2018; and 
(2)by adding after section 147 the following:  148.Funds appropriated by the Department of Defense Missile Defeat and Defense Enhancements Appropriations Act, 2018 (division B of Public Law 115–96) may be obligated and expended notwithstanding section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 
149.Amounts made available by section 101 for Department of Agriculture—Food and Nutrition Service—Child Nutrition Programs to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80) may be apportioned up to the rate for operations necessary to ensure that the program can be fully operational by May 2018. 150.Amounts made available by section 101 for National Aeronautics and Space Administration—Exploration may be apportioned up to the rate for operations necessary to maintain the planned launch capability schedules for the Space Launch System launch vehicle, Exploration Ground Systems, and Orion Multi-Purpose Crew Vehicle programs. 
151.Amounts made available by section 101 for Department of Energy—Energy Programs—Office of the Inspector General may be apportioned up to the rate for operations necessary to sustain staffing levels achieved on June 30, 2017. 152.Amounts made available by section 101 for Small Business Administration—Business Loans Program Account may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). 
153.For an additional amount for the Small Business Administration—Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $160,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount designated under this heading as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. 154.For 2018, the Secretary of Housing and Urban Development may make temporary adjustments to the Section 8 housing choice voucher annual renewal funding allocations and administrative fee eligibility determinations for public housing agencies in an area for which the President declared a disaster in 2017 or 2018 under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), to avoid significant adverse funding impacts that would otherwise result from the disaster and that would otherwise prevent a public housing agency from leasing up to its authorized level of units under contract (but not to exceed such level), upon request by and in consultation with a public housing agency and supported by documentation as required by the Secretary that demonstrates the need for the adjustment. . 
102.The Further Additional Continuing Appropriations Act, 2018 (division A of Public Law 115–96) is amended by striking section 1002. This Act may be cited as the End The Shutdown Act of 2018.  
 
